PER CURIAM: In compliance with the mandate of the United States Supreme Court (426 U.S. 696, 49 L. Ed. 2d 151, 96 S. Ct. 2372 (1976), rev’g 60 Ill. 2d 477 (1975)), it is ordered that the judgment of the circuit court of Lake County is affirmed insofar as it held that Bishop Dionisije had been properly removed as bishop of the American-Canadian Diocese. The judgment of the circuit court of Lake County is reversed insofar as it held that the reorganization of the American-Canadian Diocese was invalid. The cause is remanded to the circuit court of Lake County with directions to enter a judgment in accordance with this order. Affirmed in part and reversed in part and remanded, with directions.